Citation Nr: 0428427	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-20 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, and if the claim is reopened, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002.  In August 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  


FINDINGS OF FACT

1.  An RO decision issued in March 1946 denied service 
connection for a left knee and a left ankle disorder; that 
decision is final.

2.  An RO decision issued in January 1949 denied the 
veteran's claim to reopen the issues of entitlement to 
service connection for a left knee and a left ankle disorder; 
that decision is final.

3.  Evidence received since the final January 1949 rating 
decision is related to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record, and raises a reasonable 
possibility of substantiating the claim.

4.  Disorders of the left knee and left ankle were not noted 
by the examiner at service entrance.

5.  The evidence clearly and unmistakably shows that a left 
knee and a left ankle disorder existed prior to the veteran's 
period of active duty.

6.  The evidence does not show that the left knee or left 
ankle disorder clearly and unmistakably did not permanently 
worsen during the veteran's active duty.

7.  The service medical records and post-service medical 
evidence confirms a left knee disorder as well as a left 
ankle disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims for service connection for left knee and ankle 
disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  The presumption of soundness not having been rebutted, 
chronic disabilities of the left knee and ankle were incurred 
in active wartime service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's induction examination, conducted in June 1945, 
did not reveal any abnormalities in the left knee or ankle, 
although the veteran was noted to have poor musculature in 
his lower extremities.  In October 1945, X-rays of the left 
knee and ankle resulted in a diagnosis of arthritis.  

Several days later, the veteran was hospitalized due to pain 
in the left knee, heel, and ankle.  It was reported that he 
had injured his ankle in 1939, when he had been thrown from a 
bicycle, landing on his left side.  He had continued to 
experience pain, and had undergone surgery in 1940, the 
nature of which was not known to the veteran.  Pain in the 
left knee and heel had continued, and he was unable to 
satisfactorily perform his military duties.  

On another report of history, the veteran complained of 
steady pain in the left knee for the past five years.  After 
prolonged standing or walking, the knee became swollen and 
more painful.  He also had pain in the left ankle and heel.  
On examination, the left knee seemed normal, without swelling 
or deformity.  Extreme flexion caused pain.  There was no 
swelling of the left ankle.  

The Certificate of Disability for Discharge (CDD) noted that 
he had deformity of the left knee and left ankle, due to 
previous injury, accidentally incurred in 1939, when he had 
been thrown from a bicycle, manifested by pain and atrophy, 
rendering veteran unable to perform duty.  It was concluded 
that the disability existed prior to service, and was not 
aggravated by service.  

According to the separation qualification record, the veteran 
had worked in a lumber mill prior to service, until May 1945.  
In that job, he reportedly drove a truck and stacked lumber.  

In his initial claim received in December 1945, the veteran 
said that he felt that basic training had aggravated his left 
knee and ankle condition.  The RO denied the veteran's claim 
in a March 1946 rating decision, finding that the left knee 
and ankle disability existed prior to service, and that there 
was no aggravation in service.  

In October 1947, another claim was received from the veteran.  
He said that his left leg and foot were getting smaller.

The veteran was hospitalized from September to October 1948 
in a VA facility with the chief complaint of progressive 
weakness of the left leg for three years.  The history dated 
back to 7 years prior to admission, when the veteran fell and 
injured his left knee.  The knee swelled extensively and had 
to be aspirated on several occasions.  The swelling spread to 
the ankle and an operation of undefined type was performed 
below the external malleolus.  In 1945 he noticed progressive 
weakness of the left leg and numbness when moving the left 
foot.  On examination, the veteran walked with a slight limp 
of the left leg.  X-ray of the left knee disclosed mild bony 
degenerative changes in the left tibia and femur, thought 
probably due to an old injury.  X-ray of the left ankle 
revealed complete fusion between the astragalus and the os 
calcis.  There was fusion between the os calcis and the 
cuboid bone and between the astragalus and the navicular.  
The veteran had slight atrophy of the thigh and lower leg.  
Neurological studies did not reveal a clear etiology for the 
veteran's symptoms, and the diagnosis was of an ill-defined 
neuropathy of the left lower extremity.  A special shoe was 
ordered for the veteran's left foot. 

The veteran's claim was again denied in a January 1949 rating 
decision.  The veteran did not appeal that decision.  

The veteran's current application to reopen his claim was 
received in April 2002.  In July 2002, the RO obtained 
records from the Army Surgeon General's Office (SGO) in 
connection with the veteran's claim to reopen that disclosed 
the hospitalization in October 1945.  

Attempts to obtain the veteran's pre-service treatment 
records were unsuccessful.  

At his hearing before the undersigned in August 2004, the 
veteran testified that after he recovered from his knee 
injury, which occurred several years before service, he did 
not have any trouble with the knee or ankle until he was in 
basic training.  He testified that since his VA 
hospitalization after service, he has had to wear a built-up 
shoe.  

II.  Analysis

Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).





A.  New and Material Evidence

Entitlement to service connection for left knee and ankle 
disabilities was denied by the RO in March 1946.  A 
subsequent application to reopen the claims was denied by the 
RO in January 1949.  Those decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
In considering whether there is "new and material evidence" 
under this standard, all evidence submitted since the last 
time that the claim was finally disallowed on any basis must 
be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

Evidence of record at the time of the most recent denial of 
the veteran's claim, in January 1949, consisted of service 
medical records, including the CDD concluding that the knee 
and ankle disabilities existed prior to service, and were not 
aggravated by service, and the report of the 1948 
hospitalization.   

Evidence received since the January 1949 rating decision 
includes the SGO record documenting the veteran's 
hospitalization during service, which was received in July 
2002, and the veteran's testimony at his hearing before the 
undersigned in August 2004.  The veteran testified that after 
he recovered from the initial pre-service injury, he did not 
have any problems with his left knee or ankle until after he 
entered onto active duty, and became involved in basic 
training.  

The Board finds the veteran's testimony credible in light of 
the recently obtained SGO records and the evidence previously 
of record.  In addition, the veteran is competent to provide 
testimony concerning observable symptoms.  Moreover, this 
testimony relates to an unestablished fact necessary to 
substantiate the claim, specifically, whether a disability 
pre-existed service, and if so, whether such was aggravated 
in service, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140 (1991). 

B.  Service connection

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
Federal Circuit summarized the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322. 

Wagner, 370 F.3d 1089.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for a left knee and a left ankle disorder.

In this case, no left knee or ankle disability was shown at 
entrance, and, therefore, the presumption of soundness 
applies, unless VA can show, by clear and unmistakable 
evidence, that disabilities of the left knee and ankle 
existed prior to service, and were not aggravated by service.  
Id.  

The evidence does not show that the veteran was seen for 
complaints of left ankle, heel, and knee pain until several 
months after his entrance onto active duty.  Based solely on 
history provided by the veteran, the service department 
concluded that the disabilities existed prior to service, and 
were not aggravated by service.  However, X-rays of the left 
ankle and knee in service reportedly showed arthritis.  There 
is no evidence of the presence of arthritis prior to service, 
and, in any event, the veteran, as a layman, would not be 
competent to have provided such evidence.  

The Board also observes that the veteran's statements, as 
recorded, were not always consistent as to the preservice 
injury.  Furthermore, findings noted at that time included 
moderate atrophy of the left thigh and lower leg muscles, 
which cannot unequivocally be considered the same as the 
apparently bilateral weak musculature noted on entrance.  In 
his hearing, he testified that after he finally recovered 
from the injuries sustained in the bicycle accident prior to 
service, he did not have any problems until service.  This 
testimony is supported by the service separation record which 
noted that he was employed in a lumber mill prior to service, 
where his duties including stacking lumber and driving a 
truck.  It is difficult to imagine his engaging in such heavy 
physical labor, if he was experiencing significant problems 
in his left ankle and knee.  

In light of the Federal Circuit's decision in Wagner, the 
Board finds that the evidence clearly and unmistakably shows 
that a left knee and a left ankle disorder existed prior to 
the veteran's service.  The Board further finds, however, 
that the evidence does not show that the veteran's left knee 
and left ankle disorders clearly and unmistakably did not 
increase in disability during service beyond the natural 
progress of the disease.  Thus, based on the Federal Court's 
analysis, the evidence fails to rebut the presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1132.  As a result, the 
veteran's claims are for service connection.  Wagner, supra.  

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, the veteran had complaints of left knee, 
ankle, and heel pain during service, which resulted in his 
discharge.  There is no recent medical evidence showing the 
veteran's current disability of record.  

Nevertheless, his manifestations in service included atrophy 
of the left leg, and arthritis, shown by X-rays.  Arthritis 
is a chronic disease.  38 U.S.C.A. § 1101(3) (West 2002); 
38 C.F.R. § 3.309(a) (2004).  Where chronicity in service is 
adequately demonstrated, a showing of continuity after 
discharge is not required to support the claim.  See 38 
C.F.R. § 3.303(b).  X-rays during the October 1948 
hospitalization also showed degenerative changes.  X-ray of 
the left ankle also revealed complete fusion involving the 
astragalus, os calcis, cuboid, and navicular bones.  In view 
of this evidence, the Board finds that evidence sufficient to 
establish the presence of chronic left knee and left 
ankle/foot disabilities is of record.  As this evidence was 
shown in service, service connection for chronic disabilities 
of the left knee and the left ankle is warranted, and the 
appeal is allowed.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a left knee disorder, the 
claim is reopened.

New and material evidence having been submitted to reopen the 
claim of service connection for a left ankle disorder, the 
claim is reopened.

Service connection for a left knee disorder is granted.

Service connection for a left ankle disorder is granted.



	                     
______________________________________________
	CHRISTOPHER GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



